OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter (i.e., paragraph numbers) to Applicant’s specification are to that which was originally filed 28 January 2020. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 28 January 2020 has been considered. Further, it is noted that the Written Opinion of the International Searching Authority for PCT/US2018/044559, also dated 28 January 2020 in the instant application file wrapper, has been considered. 

Specification
The disclosure is objected to because of the following informalities:
[0028] – given that the specification appropriately utilizes proper symbols indicating trade names and marks, it is noted that in the aforecited paragraph, the recitations of “Snowtex ST-033”, “Levasil 200/30” and “(now Levasil CS30-516P)” are missing said symbols
[0031] – the recitations of “Levasil CS45-58P” and “Levasil CS30-516P” are missing the appropriate trade name/mark symbols
[0036] – it is noted that “hexanoic acid” is recited twice in the list, once with the common name in parenthesis listed thereafter, and once without; it is respectfully suggested to strike the second recitation thereof in order to correct the issue
[Table 10, pp. 27] – the recitation of “LUDOX A S40” is inconsistent with the symbol style and character spacing relative to the recitation of “Ludox® AS40” as set forth in [0028]
[Table 14, pp. 32] – the recitations of “Levasil 100S/45” and “Levasil 200S/30” are objected to for missing the appropriate trade name/mark symbols
Appropriate correction is required.

Claim Objections
Claims 1, 4, 7-9, 14, 18, 25, 26, and 29 are objected to because of the following informalities:
In claim 1, in the last two lines, “compositing” constitutes a misspelling; please amend to recite “composition”
In claim 4, a comma is required between “atoms” and “thiocarbamate”, as supported by [0004] of the specification
In claim 7, in the last line, “disalkoxysilane(s)” constitutes a misspelling; please amend to recite “dialkoxysilane(s)”
In claim 8, in the second to last line, “bix(trimethoxysilylpropyl)tetrasulfide” constitutes a misspelling; please amend to “bis(trimethoxysilylpropyl)tetrasulfide”
In claim 9, the Examiner believes a comma should be placed as follows, in accordance with [0026] of the specification: “titania doped with iron oxide and/or zirconia, and rare earth oxide.”
In claim 14, it is noted that “hexanoic acid” is recited twice, once with the common name in parenthesis listed thereafter, and once without; it is respectfully suggested to strike the second recitation thereof in order to correct the issue
Claim 18 is objected to for the same rationale set forth above in the objection to claim 9; please amend in accordance therewith
In claim 25, the limitation “wherein the metal oxide (ii) is at least one member selected from an aqueous colloidal suspension of at least one metal oxide selected from the group consisting of…” is objected to for improper/awkward grammar; in order to overcome the issue, the following limitation is suggested:
“wherein the metal oxide (ii) is an aqueous colloidal suspension of at least one metal oxide selected from the group consisting of silica, alumina, titania, ceria, tin oxide, zirconia, antimony oxide, indium oxide, iron oxide, titania doped with iron oxide and/or zirconia, and rare earth oxide”
(please note the comma inserted between “zirconia” and “rare earth oxide” as also noted above in the objection to claim 9)
In claim 25, “hexanoic acid” is recited twice as identified above in the objection to claim 14; please amend accordingly
In claim 26, “hexanoic acid” is recited twice as identified above in the objection to claim 14; please amend accordingly
In claim 29, the units for the temperature range constitute typographical errors; please amend as follows in order to correct the issue: “from about 20°C to about 100°C[[oC]]”
Appropriate correction is required.



Claim Interpretation
It is noted that the following claim interpretation analysis is not set forth under, nor associated with 35 U.S.C. 112(f), nor do the claims recite “means for” or other generic placeholder language. Rather, the following analysis is set forth to impart clarity to the record, and to facilitate compact and expedient prosecution of the instant application.
Claim 1 recites “at least one alkoxysilane selected from the group consisting of Formulas A and B”, followed by “the combined amounts of alkoxysilane of Formula A in which subscript a is 0 or 1, subscript b is 0 or 1 and a+b is 1 and of alkoxysilane of Formula B is from about 8 to about 40 weight percent of the coating forming composition”. 
In view of the foregoing, it is noted that claim 1 is interpreted as requiring only one alkoxysilane, i.e., either the alkoxysilane of Formula A or the alkoxysilane of Formula B, and thus does not require both. This interpretation is believed to be consistent with the plain meaning of the claim language (at least) set forth above, and further in view of the coating forming composition of Example 1 [Table 3, pp. 22] in Applicant’s specification, of which utilizes only methyltrimethoxysilane [Table 1, pp. 21, alkoxysilane 1a] as the alkoxysilane component (of which is within the bounds of claimed alkoxysilane Formula A).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 8, 10-13, 19, 20, 23-26, 31, and 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 7, first, the limitation of “a tetraalkoxysilane of Formula B wherein each of subscripts a and b is 0” renders the claim indefinite, as Formula B does not utilize subscripts a and b, and further, does not encompass tetraalkoxysilanes. In order to correct the issue, the recitation of ‘Formula B’ in the aforecited limitation should be amended to recite ‘Formula A’.
Second, the limitation of “and mixtures of dialkoxysilane(s) and tetraalkoxysilane(s) of Formulas A and B” also renders the claim indefinite, as Formula B does not encompass tetraalkoxysilanes. In order to correct the issue, the Examiner respectfully suggests amending to recite “and mixtures of the dialkoxysilane(s) and tetraalkoxysilanes of Formula A”. 
For examination on the merits, claim 7 is interpreted in accordance with the aforesaid suggested amendments for correcting the respective issues. 
Regarding claim 8, the limitation of “wherein the trialkoxysilane of Formula A is at least one member selected from the group consisting of…” (emphasis added) is indefinite, as ‘the trialkoxysilane’ lacks sufficient antecedent basis, as the scope of the alkoxysilane of Formula A as limited by claim 1 is such that said alkoxysilane is not required to be a trialkoxysilane. In order to correct the issue, the Examiner respectfully suggests amending to recite “wherein the alkoxysilane of Formula A is a trialkoxysilane selected from the group consisting of…”, of which provides the required antecedent basis. Claim 8 is interpreted in accordance with the aforesaid suggested amendment for examination on the merits. 
Regarding claim 10, the limitation of “wherein the metal oxide (ii) is selected from a mixture of alumina and silica” renders the claim indefinite, as it is unclear whether the claim is stating that the metal oxide is to be (A) one of alumina or silica, (B) a mixture of alumina and silica, or (C) if other alternatives relative to the mixture were intended to be recited – the indefiniteness stems from the use of the language “selected from”. For examination on the merits, claim 10 is interpreted in accordance with (B) above, i.e., where the metal oxide (ii) is a mixture of alumina and silica, as supported/indicated by at least [0030] of Applicant’s specification. In order to overcome the issue, it is respectfully suggested to amend claim 10 to recite “wherein the metal oxide (ii) is a mixture of alumina and silica”. 
Regarding claim 11, first, the claim is indefinite for the same reasons/rationale set forth above in the rejection of claim 10. The Examiner respectfully suggests amending to recite “wherein the metal oxide (ii) is a mixture of alumina and silica” in order to overcome the issue. 
Second, the limitation of “preferably from 5:95 to 90:10, more preferably 5:95 to 75:25” also renders the claim indefinite, as one of ordinary skill in the art would not be readily apprised of the intended scope of the claim – it is unclear whether the preferred ranges constitute actual limitations, or preferences. Applicant is directed to MPEP 2173.05(d), which states that description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of the claim. Additionally or alternatively, Applicant is directed to MPEP 2173.05(c)(I), which states that the use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. Description of examples and preferences is properly set forth in the specification rather than in a single claim.
For examination on the merits, claim 11 is interpreted wherein (A) the metal oxide is a mixture of alumina and silica, and (B) the weight ratio of alumina to silica is from 1:99 to 99:1 (the broadest range recited in the claim). In order to correct the issue associated with (B), it is respectfully suggested to strike the preferred weight ratios from the claim.
Regarding claim 12, the limitation “wherein the metal oxide (ii) is selected from silica modified with alumina” renders the claim indefinite, as it is unclear whether the claim is stating (A) that the metal oxide is silica modified with alumina, or (B) if other alternatives relative to the modified silica were intended to be recited – the indefiniteness stems from the use of the language “selected from”. For examination on the merits, claim 12 is interpreted where the metal oxide (ii) is silica modified with alumina, i.e., in accordance with (A) above. In order to correct the issue, it is respectfully suggested to amend the claim in accordance with the aforesaid interpretation. 
Regarding claim 13, the limitation “selected from the group consisting of alcohol, glycol, glycol ether and ketone” renders the claim indefinite, as one of ordinary skill in the art would not be reasonably apprised of the bounds of the scope of the claim. Specifically, the species ‘alcohol’ of the claimed Markush group encompasses the other claimed species ‘glycol’, wherein both are technically genera which encompass many species. In other words, a glycol is an alcohol, given that an alcohol is a compound including at least one hydroxyl group.
In turning to the specification [0034], it appears Applicant is utilizing (though not explicitly defining) ‘alcohol’ to denote mono-alcohols based on the example species listed (i.e., alcohols having a single hydroxyl group attached to a carbon atom). In view thereof, for examination on the merits, claim 13 is interpreted wherein ‘alcohol’ is limited to mono-alcohols or non-aliphatic diol or higher compounds; and wherein ‘glycol’ is given the plain meaning of the term, i.e., an aliphatic diol. It is respectfully suggested to amend the claim to recite the particular species of alcohol, or to clarify the scope of the terms “alcohol” and “glycol”, i.e., the scope of the alcohol compounds which each term encompasses. 
Claim 19 is indefinite because the dependency thereof is unclear. As written, claim 19 states: “The coating forming composition according to 
Given the way claim 19 has been amended by Applicant, and given that claim 17 has been amended to be dependent upon claim 1 and constitutes a product-by-process claim (see MPEP 2113), claim 19 is interpreted for examination on the merits in the same manner, i.e., as if it were dependent on claim 1 and constitutes a product-by-process claim. In order to overcome the issue, Applicant is required to correct the dependency of claim 19. 
Also regarding claim 19, the limitation of “preferably to a temperature of about -20°C to about 15°C, preferably of about -10°C to about 10°C, more preferably about 0 to about 10°C” also renders the claim indefinite, as one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the scope of the claim (see MPEP 2173.05(d) and 2173.05(c)(I); see explanation set forth above in the rejection of claim 11). Also regarding claim 19, it is unclear whether “(about 25°C)” constitutes the definition of room temperature or an example thereof. Also regarding claim 19, the recitation of “d) adding the at least one water miscible organic solvent (iii), and optionally the condensation catalyst (vi) and optionally one or more other optional components (vii) to the mixture obtained in step d) to obtain a coating composition having…” (emphasis added) renders the claim indefinite, as the step which is being limited (i.e., step d) is also referring to itself.
For examination on the merits, the chilling temperature of step (a) of claim 19 is interpreted as being from about -20°C to about 15°C (i.e., the first range listed in the claim). In order to overcome the issue, it is respectfully suggested to strike the recitations of the term “preferably”, and to strike the remaining ranges which constitute preferences/examples. The claim is also interpreted where (1) room temperature is about 25°C (suggested to recite “to come to room temperature of about 25°C); and (2) as if “obtained in step d)” was amended to recite “obtained in step c)”, as the claim is logically referring to the mixture obtained in the step prior.
Claims 20 and 26 are indefinite for being dependent upon indefinite claim 19. 
Claim 20 is indefinite for the same rationale set forth above in the rejection of claim 12. The claim is interpreted as, and it is respectfully suggested to amend to: “wherein the metal oxide (ii) is silica modified with alumina”.
Regarding claim 23, the limitation of “tetraalkoxysilane of Formula B wherein each of subscripts a and b is 0” renders the claim indefinite for the same reasons/rationale set forth above in the rejection of claim 7. The claim is interpreted as, and it is respectfully suggested to amend to: “tetraalkoxysilane of Formula A wherein each of subscripts a and b is 0”.
Regarding claim 24, the limitation of “wherein the trialkoxysilane of Formula A is at least one member selected from the group consisting of…” (emphasis added) is indefinite, as ‘the trialkoxysilane’ lacks sufficient antecedent basis, as the scope of the alkoxysilane of Formula A as limited by claim 1 is such that said alkoxysilane is not required to be a trialkoxysilane. In order to correct the issue, the Examiner respectfully suggests amending to recite “wherein the alkoxysilane of Formula A is a trialkoxysilane selected from the group consisting of…”, of which provides the required antecedent basis. Claim 24 is interpreted in accordance with the aforesaid suggested amendment for examination on the merits.
Regarding claim 25, first, the limitation of “selected from the group consisting of alcohol, glycol, glycol ether and ketone” renders the claim indefinite for the same reasons/rationale as set forth above in the rejection of claim 13. Claim 25 is interpreted in accordance with that set forth above for claim 13. 
Second, the limitation of “wherein the acid hydrolysis catalyst (iv) is at least one more member selected from the group consisting of…” (emphasis added) also renders the claim indefinite, as neither of claims 1 nor 17 set forth an initial species of the acid hydrolysis catalyst (iv). For examination on the merits, the limitation is interpreted as “wherein the acid hydrolysis catalyst (iv) is at least one
Claim 26 is indefinite for the same rationales set forth above in (A) the rejection of claim 12, and (B) the rejection of claim 13. With respect to (A), the claim is interpreted as, and it is respectfully suggested to amend to: “wherein the metal oxide (ii) is silica modified with alumina”. With respect to (B), the claim is interpreted in accordance with the interpretation set forth above in the rejection of claim 13.
Also regarding claim 26, the limitation of “wherein the acid hydrolysis catalyst (iv) is at least one more member selected from the group consisting of…” (emphasis added) also renders the claim indefinite, as neither of claims 1 nor 19 set forth an initial species of the acid hydrolysis catalyst (iv). For examination on the merits, the limitation is interpreted as “wherein the acid hydrolysis catalyst (iv) is at least one
Regarding claim 31, the limitation of “anodized aluminum, bulk aluminum, magnesium, steel, copper, bronze or alloy thereof” (emphasis added) is indefinite, as it is unclear whether “or alloy thereof” applies to the other species listed or just bronze, and further unclear given that both bronze and steel are alloys. In turning to the specification for guidance [0068], the issue is not clarified based on the recitation of “alloys of each of these metals”. 
Given that steel and bronze are alloys, claim 31 is interpreted for examination on the merits wherein the species to which “or alloy thereof” applies are aluminum, magnesium, and copper. Clarification and/or amendment is respectfully requested/suggested by the Examiner in order to correct the issue.
Claim 33 is indefinite for the same reasons/rationale set forth above in the rejection of claim 31; the interpretation of claim 33 is also the same.
Any claim dependent upon a claim identified above as indefinite is rejected based on the aforesaid dependency.
Appropriate action is required.

Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 13, 16-19, 21-24, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Nakatsukasa et al. (US 2011/0244244; “Nakatsukasa”).
Regarding claim 1, Nakatsukasa discloses a coating composition which is capable of forming a hard coat layer exhibiting transparency and scratch resistance [Abstract; 0015, 0016, 0038]; said composition including (i) a hydrolyzed organosilicon compound; (ii) a fine particulate composite metal oxide; (iii) water-soluble organic solvent; (iv) at least one acid hydrolysis catalyst; (v) water; and (vi) a condensation catalyst [0016, 0021, 0029-0031, 0038-0040, 0045, 0049, 0051, 0054-0059, 0063-0065, 0068, 0086, 0123]. 
In particular, Nakatsukasa discloses Exemplary Composition 1 [Table 1, Table 5, Table 6; 0150, 0155, 0156, 0158, 0159, 0164, 0178, 0179, 0199], which includes [based on Table 6 and 0199]: (i) 50.6 parts (by mass) of organosilicon compound; (ii) 49.4 parts fine particulate composite metal oxide; (iii) 199.4 parts water-soluble organic solvent; (iv + v) 35.2 parts aqueous solution of hydrochloric acid; (vi) 3.3 parts condensation catalyst; and 0.14 parts surfactant [0199; Table 6] (total of approximately 338 parts); wherein the organosilicon compound is – based on the mass ratios presented in Tables 1 and 5 of 44.6 parts γ-glycidoxypropyltrimethoxysilane relative to 13.5 parts tetraethoxysilane, through simple calculation – about 76.8 wt.% γ-glycidoxypropyltrimethoxysilane and 23.2 wt.% tetraethoxysilane. Therefore, through simple calculation based on (A) the aforesaid mass amounts on a percentage basis of the total mass of the composition including solvent (i.e., wt.%), and (B) the aforesaid weight ratio of γ-glycidoxypropyltrimethoxysilane to tetraethoxysilane, the weight percentages of the relevant components in the coating composition are determined to be as follows: approximately 11.5 wt.% γ-glycidoxypropyltrimethoxysilane; approximately 3.5 wt.% tetraethoxysilane; and approximately 14.6 wt.% composite metal oxide mixture. 
γ-glycidoxypropyltrimethoxysilane reads on claimed Formula A where a=1, b=0, (a+b)=1, X is a glycidoxy group (organofunctional), and R1 is a linear organic group including 3 carbon atoms (propyl). Tetraethoxysilane is also within the bounds of Formula A, where a=0, b=0, and R3 is an alkyl group having two carbon atoms. The amount of tetraethoxysilane (3.5 wt.%) is within the claimed range of 0 to about 15 wt.% of Formula A alkoxysilane (when a+b=0). The amount of γ-glycidoxypropyltrimethoxysilane (11.5 wt.%) is within the claimed range of from about 8 to about 40 wt.% of Formula A alkoxysilane when (a+b)=1 and Formula B alkoxysilane (of which is not required by the claim). The total amount of alkoxysilanes (i.e., 11.5 wt.% + 3.5 wt.%) of approximately 15 wt.% is within the claimed range of “does not exceed about 50 wt.% of the coating forming composition. 
The amount of composite metal oxide of 14.6 wt.% is within the claimed range of from about 5 to about 50 wt.%. The remaining components of the composition of Nakatsukasa read on the claimed corresponding components, given that the weight amounts thereof in the coating forming composition, respectively, are not specified by the claim.
Nakatsukasa does not explicitly recite the viscosity of the coating composition being from about 3.0 to about 7.0 cStks at 25°C.
However, Nakatsukasa does state that the organosilicon compounds and the water-soluble organic solvent are mixed; under stirring, the aqueous solution of hydrochloric acid (i.e., hydrolysis catalyst) is added to the mixture and maintained at 15-30°C (i.e., 59-86°F); condensation catalyst is then added thereto and stirred while maintaining a temperature of 20-25°C; followed by addition of the composite metal oxide (sol, i.e., in alcohol solvent) and stirring to form the composition [0199].
In summation, the alkoxysilanes, in solvent, are mixed, followed by addition of water and acid to hydrolyze under “chilled” conditions (i.e., as low as 15°C), followed by addition of condensation catalyst (and stirring for given time) to bring to about room temperature, followed by addition of the composite metal oxide and further hydrolysis/condensation therewith/in the presence thereof. 
Applicant’s specification indicates that to obtain a coating composition exhibiting the aforesaid claimed viscosity range, the alkoxysilanes and acid hydrolysis catalyst are mixed and chilled (chilling being from -20 to 15°C); the water and metal oxide are added thereto; solvent and remaining hydrolysis catalyst is added thereto; and the mixture is aged (allowed to come to room temperature, or non-preferably heated); wherein condensation catalyst may be added at, prior, or after any of the aforesaid steps [0007, 0008, 0048, 0049].
Given that the composition of Nakatsukasa, as set forth above, is substantially identical to Applicant’s claimed and disclosed composition in terms of (1) the components (species thereof, including alkoxysilanes, metal oxide, acid hydrolysis catalyst, solvents, and water) and amounts thereof, respectively; and (2) the hydrolysis/condensation process steps for forming the composition including chilling the alkoxysilanes during hydrolysis with the acid catalyst and condensing the alkoxysilanes in the presence of the metal oxide while raising from chilled to room temperature (wherein as noted above, Applicant’s specification indicates that the condensation catalyst may be added, i.e., condensation may begin, at any portion during the process), there is (A) a reasonable expectation that the coating composition of Nakatsukasa would have intrinsically exhibited a viscosity within the range of about 3.0 to about 7.0 cStks at 25°C, as claimed, absent factually-supported objective evidence to the contrary; or (B) would have exhibited a viscosity which would have overlapped with and/or encompassed the aforesaid claimed viscosity range, thereby rendering the range prima facie obvious and, based thereupon, rendered the claimed coating composition an obvious variant of that disclosed/encompassed by Nakatsukasa (see MPEP 2144.05(I); 2112(IV), (V); 2112.01(I)). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”
In view of the foregoing, the coating composition of Nakatsukasa, set forth above, anticipates or renders obvious all of the limitations of claim 1. 
Regarding claims 2 and 3, as set forth above in the rejection of claim 1 (see para. 46-48 above), the total amount of alkoxysilane(s) in the coating composition is approximately 15 wt.%, of which is within the claimed ranges of “does not exceed about 45 wt.%” (claim 2) and “does not exceed about 40 wt.%” (claim 3). 
Regarding claim 4, as set forth above in the rejection of claim 1, γ-glycidoxypropyltrimethoxysilane constitutes one of the alkoxysilanes in the coating composition of Nakatsukasa which reads on Formula A wherein a=1 and organofunctional group X is a glycidoxy group.
Regarding claim 6, as set forth above in the rejection of claim 1, γ-glycidoxypropyltrimethoxysilane reads on the claimed at least one alkoxysilane (i) where it is a trialkoxysilane of Formula A wherein a=1, b=0, and (a+b)=1. 
Regarding claim 7, in accordance with the rejection thereof under 35 U.S.C. 112(b) and the corresponding interpretation for examination on the merits, the tetraethoxysilane of the coating composition of Nakatsukasa, set forth above in the rejection of claim 1, reads on the claimed tetraalkoxysilane of Formula A recited in claim 7.
Regarding claim 8, Nakatsukasa discloses Exemplary Composition 35 [Table 15, Table 17, Table 18; 0242], of which is prepared in the exact way (with nearly exact components) as Exemplary Composition 1 cited above in the rejection of claim 1, but utilizes a combination of γ-glycidoxypropyltrimethoxysilane (76.8 wt.) and 1,2-bis(triethoxysilyl)ethane (23.2 wt.%) [see Table 15] as the organosilicon compound (i). Based upon the data presented in Table 18 (total of 334.6 parts), through simple calculation, the amount of γ-glycidoxypropyltrimethoxysilane included in the coating composition is approximately 11.7 wt.%; the amount of 1,2-bis(triethoxysilyl)ethane is approximately 3.5 wt.%; and the amount of composite metal oxide is approximately 14.6 wt.%.
γ-glycidoxypropyltrimethoxysilane reads on alkoxysilane of Formula A, and 1,2-bis(triethoxysilyl)ethane reads on alkoxysilane of Formula B (as recited in claim 1); the combined amount thereof (approximately 15 wt.%) is within the claimed range of 8-40 wt.%; and the amount of metal oxide (approximately 14.6 wt.%) is within the claimed range of less than 50 wt.%. In view of the foregoing, it can be said that Exemplary Composition 35 of Nakatsukasa reads on all of the limitations of claim 1 (those not addressed herein directly are rejected under the same reasons/rationale as set forth above in the rejection of claim 1), and further, reads on the limitations of claim 8 – that is, wherein the alkoxysilane of Formula A is a trialkoxysilane that is 3-glycidoxypropyltrimethoxysilane, and wherein the trialkoxysilane of Formula B is 1,2-bis(triethoxysilyl)ethane. 
Regarding claim 9, as set forth above in the rejection of claim 1, the coating composition of Nakatsukasa includes component (ii), a fine particulate composite metal oxide. Specifically, the aforesaid component is a colloidal suspension of zirconium oxide, tin oxide, antimony oxide, and silicon dioxide [0150, 0199; Table 1], all of which are encompassed within the Markush group in claim 9.
Regarding claim 13, as set forth above in the rejection of claim 1, the coating composition of Nakatsukasa includes component (iii), a water-soluble organic solvent which is methanol, t-butanol, and diacetone alcohol [0166, 0170, 0174; Table 1], of which at least methanol reads on the claimed species “alcohol” recited in claim 13. 
Regarding claim 16, the inherency rationale set forth above in the rejection of claim 1 (see para. 46-53 above) is incorporated herein by reference. That is, for the same reasons/rationale set forth above, and in the absence of factually-supported objective evidence to the contrary, there is a reasonable expectation that the coating composition of Nakatsukasa would have inherently exhibited a viscosity within the range of about 4.0 to about 5.5 cStks at 25°C (see MPEP 2112(IV), (V); 2112.01(I)); or the coating composition of Nakatsukasa would have exhibited a viscosity range which would have encompassed and/or overlapped the claimed range of about 4.0 to about 5.5 cStks at 25°C, thereby rendering the claimed range prima facie obvious (see MPEP 2144.05(I)). 
Regarding claim 17, it is first noted that claim 17 constitutes a product-by-process claim (see MPEP 2113(I-III)). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
In view of the aforesaid, given the inherency rationale set forth above in the rejection of claim 1 (see para. 46-53 above – the coating composition of Nakatsukasa including identical components and amounts to those which are claimed, and being formed via a substantially identical hydrolysis/condensation process to that which is claimed/disclosed), it is expected that (A) the coating composition of Nakatsukasa would have exhibited the feature associated with the claimed process steps, i.e., would have intrinsically exhibited a viscosity within the claimed range, absent factually-supported objective evidence to the contrary; or (B) would have exhibited a viscosity range which would have encompassed and/or overlapped the claimed range, thereby rendering it prima facie obvious and rendering the claimed coating composition but an obvious variant of that of Nakatsukasa.
In other words, there would have been no obvious difference between the coating composition of Nakatsukasa and that which is defined by the claimed process steps, and/or the aforesaid compositions would have been materially indistinguishable; or the claimed coating composition, absent factually supported objective evidence to the contrary or nonobviousness, is considered an obvious variant of the coating composition of Nakatsukasa.
Regarding claim 18, as set forth above in the rejection of claims 1 and 9, and further in view of the rejection of claim 17 above, the metal oxide component (ii) is a colloidal suspension of zirconium oxide, tin oxide, antimony oxide, and silicon dioxide [0150, 0199; Table 1], all of which are encompassed within the Markush group recited in claim 18.
Regarding claim 19, the rejection of claim 1 above, further in view of the rationale provided for the rejection of claim 17 above, reads on the limitations of claim 19. That is, claim 19 constitutes a product-by-process claim, wherein given the substantially identical nature between the process which is claimed and that which is disclosed by Nakatsukasa, and given that the coating compositions are identical in terms of components and amounts thereof, there is a reasonable expectation that the coating composition would have exhibited the feature associated with the claimed process steps, i.e., would have (A) intrinsically exhibited a viscosity within the claimed range, absent factually-supported objective evidence to the contrary; or (B) would have exhibited a viscosity range that would have overlapped and/or encompassed the claimed viscosity range, thereby rendering the range prima facie obvious and the claimed composition but an obvious variant of that of Nakatsukasa (see MPEP 2113(I)-(III); 2112(IV), (V); 2112.01(I); 2145).
Regarding claim 21, the rejection of claims 1 and 17, further in view of the rationale set forth in the rejection of claim 16, in totality, read on the limitations of claim 21.
Regarding claim 22, the rejection of claims 1 and 17 above, further in view of the rationale set forth in the rejection of claim 6, in totality, read on the limitations of claim 22 – γ-glycidoxypropyltrimethoxysilane reads on the claimed at least one alkoxysilane (i) wherein it is a trialkoxysilane of Formula A wherein a=1, b=0, and (a+b)=1.
Regarding claim 23, the rejection of claims 1 and 17, further in view of the rationale set forth in the rejection of claim 7, and in view of the rejection of claim 23 under 35 U.S.C. 112(b) and the corresponding interpretation for examination on the merits, in totality, read on the limitations of claim 22 –tetraethoxysilane reads on the claimed tetraalkoxysilane of Formula A wherein a=0 and b=0.
Regarding claim 24, the totality of that which is set forth above in the rejections of claims 1 and 17, further in view of the rationale set forth for the rejection of claim 8, reads on the limitations of claim 24. That is, Exemplary Composition 35 of Nakatsukasa, prepared in the exact same manner as Exemplary Composition 1 but utilizing γ-glycidoxypropyltrimethoxysilane and 1,2-bis(triethoxysilyl)ethane as the organosilicon compound (i), reads on all of the limitations of claims 1, 17, and 24. 
Claim 27 constitutes a further limitation to the process steps recited in claim 17, of which is a product-by-process claim and has been addressed above in the rejections of claims 1 and 17. As such, it can be said, first, that the coating composition of Nakatsukasa, absent factually-supported objective evidence to the contrary, would have intrinsically exhibited a viscosity within the claimed range (i.e., the feature associated with the claimed process steps, including the chilled temperature step and temperature range limitation thereof recited in claim 27; see MPEP 2112(IV), (V); 2112.01(I); 2113(I-III)), thereby reading on (anticipating) the limitation of claim 27 (under 102(a)(1) in accordance with the explanation/rationale(s) set forth above). 
Alternatively, it can be said that the temperature range limitation for the chilling step, as recited in claim 27, would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention, given that Nakatsukasa discloses an overlapping range for the substantially identical process step (i.e., hydrolysis in the presence of metal oxide while chilling the mixture) of 15-30°C (borders the upper end of the claimed range, 15°C; see MPEP 2144.05(I)). Thus, the limitation in claim 27 would have been prima facie obvious absent a sufficient and factual showing of criticality thereof or unexpected results associated therewith; and the coating composition as defined in light thereof would have been materially indistinguishable from that of Nakatsukasa, and/or there would have been no obvious difference therebetween. 
Claim 28 constitutes a further limitation to the process steps recited in claim 17, of which is a product-by-process claim and has been addressed above in the rejections of claims 1 and 17. Though Nakatsukasa does not explicitly disclose the partial addition of the acid hydrolysis catalyst, followed by subsequent addition of the remainder of said hydrolysis catalyst after partial condensation, it is noted that Applicant’s specification [0048-0053] indicates that the feature resulting therefrom is the coating composition exhibiting the claimed viscosity range, of which has been addressed under 35 U.S.C. 102(a)(1) and, in the alternative, 35 U.S.C. 103 above. The rejection of claims 1 and 17 above read on the limitations of claim 28, absent factually-supported objective evidence of nonobviousness between the claimed coating composition (as defined by the process step relating to the acid hydrolysis addition sequence and amount thereof as recited in claim 28) and the coating composition of Nakatsukasa (see MPEP 2113(II); 2112(V)).
Claim 29, similar to claims 27 and 28 above, constitutes a further limitation to the process steps recited in claim 17, of which is a product-by-process claim and has been addressed above in the rejections of claims 1 and 17. The rationale(s) for rejection of claim 29 are the same, and thus, are not repeated herein for the sake of length of the Office Action.
Additionally or alternatively, Nakatsukasa discloses that after the condensation catalyst (having been stirred in the hydrolysis solution for 1 hour at 20-25°C) and metal oxide composite sol are added, the mixture is stirred for 24 hours (i.e., 1 day) [0199]. Given that neither claimed step (e), nor claim 29 specify when the condensation catalyst is added; and given that Nakatsukasa discloses that the condensation catalyst is stirred in the hydrolysis solution for 1 hr. while maintaining the temperature at 20-25°C, it logically flows, absent factually-supported objective evidence to the contrary, that the majority of the polycondensation has taken place in the aforesaid time period, and/or that the stirring of the solution in the presence of the metal oxide composite sol is conducted at room temperature or within the aforesaid temperature range (20-25°C), of which is inclusive of room temperature, thereby rendering prima facie obvious the claimed temperature and time ranges specified by claim 29 in view of the product-by-process limitations addressed above in the rejections of claims 1 and 17 (see MPEP 2113(II); 2144.05(I)). 

Claim Rejections - 35 USC § 103
Claims 1-6, 8-10, 12, 13, 16-22, 24, 27-29, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al. (US 2011/0268899; “Albert”) in view of Schmidt et al. (US 5,766,680; “Schmidt”).
Regarding claim 1, Albert discloses an aqueous coating composition suitably applied to metal substrates to form anticorrosion or priming coatings thereon [Abstract; 0001, 0019, 0022, 0024, 0178] comprising:
(i) hydrolyzed silanes including (B) a bis(trialkoxysilane)amine that is, inter alia, bis(triethoxysilylpropyl)amine, and (A) an alkylalkoxysilane that is, inter alia, methyltriethoxysilane [0021, 0041-0043, 0067, 0073, 0076, 0081];
(ii) silica sol such as Levasil® 100S/45, or other types of inorganic oxide fillers [0066, 0067, 0082, 0085, 0198];
(iii) optional water-soluble solvent such as methanol, ethanol, or isopropanol (though not exclusive thereto) [0070];
(iv) acid hydrolysis catalyst such as formic acid, acetic acid, phosphoric acid, etc., (and/or above mentioned silica sol, which may be acidic) [0046, 0066, 0082, 0281, 0325];
(v) water [see citations above – the composition is disclosed as being aqueous]; and
(vi) an optional condensation catalyst [0067, 0071, 0082, 0084].
The hydrolyzed silanes account for up to 40 wt.% (from about 0.0001 to 40 wt.%) of the coating composition [0041, 0044, 0064, 0070]; wherein the ratio of (A) to (B) ranges from 3:1 to 1:2 [0043]. 
Silane (B) being bis(triethoxysilylpropyl)amine reads on the silanes within claimed Formula B; Silane (A) being methyltriethoxysilane reads on silanes within claimed Formula A wherein a=0, b=1, and (a+b)=1. The total amount of silanes ranging from 0.0001 to 40 wt.% substantially overlaps/encompasses and thereby renders prima facie obvious the claimed range of about 8 to about 40 wt.% of the coating composition.
Components (ii)-(vi) above read on claimed components (ii)-(vi).
Albert does not disclose (1) the amount of (ii) metal oxide in particulate form being from 5 to about 50 wt.% of the coating composition; and (2) the composition exhibiting a viscosity within the range of from about 3.0 to about 7.0 cStks at 25°C. 
Schmidt teaches that nanoscale particles such as aluminum dioxide and silicon dioxide (silica), in the form of dispersions, may be added to silane coating compositions in an amount of 0 to 50 wt.%, preferably 10 to 40 wt.%. The addition of the nanoscale particles (in the aforesaid amount) allows for control of the rheology of the coating composition; influences the densification and shrinkage behavior of the coating on metal substrates; and allows for tailoring of optical properties [col. 3, ln. 1-45; col. 4, ln. 30-34]. The silane coating composition is based on an alkoxysilane and an organofunctional silane which may be amino-functional [cols. 1 and 2]; includes water and/or organic solvent, as well as an acid catalyst; and may include condensation catalysts [col. 3, ln. 1-19]. 
Albert and Schmidt are directed to silane coating compositions suitable for application on metal substrates for the purpose of forming protective layers thereon. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized component (ii) (the silica sol) of the coating of Albert in an amount of 0 to 50 wt.%, such as 10 to 40 wt.%, as taught by Schmidt, as the amount would have been recognized as (or associated with) suitable for control of the rheology of the coating; having a (beneficial) effect on the densification and shrinkage behavior of the coating on metal substrates (i.e., upon cure); and would have allowed for control of optical properties.
Per the aforesaid modification, the coating composition of Albert would have included 0 to 50 wt.% of the silica sol (e.g., Levasil 100S/45), of which overlaps/encompasses and therefore renders prima facie obvious the claimed range of from about 5 to about 50 wt.% (see MPEP 2144.05(I)).
With respect to difference (2) above (i.e., the composition of Albert exhibiting a viscosity within the claimed range of from about 3.0 to about 7.0 cStks at 25°C), it is noted that Albert discloses that the compositions are controlled to have a pH within the range of from 1.0 to 5.4, which renders them particularly stable [0046, 0065, 0066], the pH being adjusted during hydrolysis [0071, 0080-0086]. Albert also discloses that hydrolysis is completed by stirring at a temperature of from 30 to 100°C [0087]. Albert also discloses that the silica sol may be added during hydrolysis [0084, 0085].
Applicant’s specification indicates that the silanes and hydrolysis catalyst are first chilled; the metal oxide is added; the mixture is allowed to rise to room temperature (from about 20 to about 30°C) to hydrolyze; and further, that acid hydrolysis catalyst addition is monitored to maintain the pH in the range of from about 2 to about 7 to prevent agglomeration and precipitation of the metal oxide [0048-0056]. Condensation catalyst may be added during or following any of the aforementioned steps [0057]. Applicant’s specification then explicitly states: “For many coating composition-forming mixtures, a viscosity within the range of from about 3.0 to about 7.0 cStks can be achieved by heating the coating-forming mixture in an air oven, e.g., to a temperature of from about 25 to about 100°C for from about 30 min to about 1 day…” Furthermore, Applicant’s specification does not indicate (i.e., state) nor demonstrate (i.e., with the provision of comparative/representative data) that the claimed viscosity range cannot be achieved in the absence of chilling prior to hydrolysis (and optionally, condensation) at room temperature.
Given that the coating composition of Albert, as modified above, is identical or substantially to the claimed and disclosed coating composition in terms of (1) the species of components (i)-(vi); the relevant amount(s) of the aforesaid component(s); and the general process steps for hydrolysis, including specifically the pH range at which the composition is maintained throughout; as well as in terms of (2) the hydrolysis being completed at a temperature range of from 30 to 100°C which Applicant’s specification explicitly states, in combination with pH control, is sufficient for obtaining the claimed viscosity range; and given that Applicant’s specification does not indicate nor demonstrate that the viscosity range cannot be achieved in the absence of the chilling step(s), there is a reasonable expectation that the coating composition(s) of Albert, as modified above, would have intrinsically exhibited a viscosity within the claimed range (about 3.0 to about 7.0 cStks at 25°C), and/or would have rendered the claimed range an obvious variant of those encompassed within said coating composition(s), absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II); 2145). 
The coating composition of Albert, as modified above, reads on all of the limitations of claim 1.
Regarding claims 2 and 3, the rejection of claim 1 above reads on the limitations of claims 2 and 3. The amount of silanes is from 0.0001 to 40 wt.%, of which renders prima facie obvious the claimed ranges of not exceeding 45 wt.% and not exceeding 40 wt.%, respectively, recited in claims 2 and 3.
Regarding claim 4, inclusive of all which is set forth above in the rejection of claim 1, in the alternative to silane (A) being methyltriethoxysilane, silane (A) may be, inter alia, 3-glycidoxypropyltriethoxysilane or 3-glycidoxypropyltrimethoxysilane [0021, 0060, 0078, 0097, 0281]. 
Regarding claim 5, as set forth above in the rejection of claim 1, silane (B) being bis(triethoxysilylpropyl)amine reads on the limitations of claim 5.
Regarding claim 6, the rejection of claim 1 above reads on the limitations of claim 6.
Regarding claim 8, as set forth above in the rejection of claim 1, Silane (A) is, inter alia, methyltriethoxysilane; and Silane (B) is, inter alia, bis(triethoxysilylpropyl)amine, both of which, respectively, read on the corresponding claimed species recited in claim 8.
Regarding claim 9, as set forth above in the rejection of claim 1, component (ii) is a silica sol such as Levasil® 100S/45, of which reads on silica recited in claim 9.
Regarding claim 10, Albert discloses that in addition to silica sols, other fillers/flow modifiers may be added to the coating composition [0066, 0067], including Al2O3 [0085], i.e., alumina – with [0085] additionally naming titanium dioxide and Aerosil dispersions (i.e., 5 total species). Thus, Albert reasonably teaches [0085], through the use of “and/or” language, that both SiO2 (silica) and Al2O3 (alumina) may be utilized as additive components in the coating composition, including alumina alongside the Levasil® 100S/45. 
Schmidt also teaches that both silica and alumina are suitable for use as the aforesaid nanoscale particles [col. 3, ln. 20-45].
Given that MPEP 2144.06(I) establishes that it has been held prima facie obvious to combine two equivalents components taught to be useful for the same purpose to form a third composition (i.e., a filler composition) to be used for the very same purpose; given that the aforesaid oxides would have been recognized as functionally equivalent components for the same purpose (see MPEP 2144.06(II) and 2144.07); given that Albert discloses a limited number of species for the aforesaid component (i.e., finite number of combinations of the filler components which would have been reasonably expected, when combined, to result in successful formation of the silane coating composition – see MPEP 2143(I)(E)); and given the aforesaid teachings of Albert and Schmidt, it would have been obvious to one of ordinary skill in the art to have utilized both silica and alumina as the filler component in the coating composition, thereby reading on the limitation of claim 10. 
Regarding claim 12, it is noted that Applicant’s specification indicates that the “silica modified with alumina”, as claimed, is exemplified by “Levasil® 100S/45” [0008, 0031], which is silica surface-modified with alumina. Given that the Levasil® silica sol in the coating composition of Albert, as modified, is “Levasil® 100S/45”, the Examiner is left to presume, absent factually-supported objective evidence to the contrary, that the aforesaid 100S/45 disclosed by Albert reads on the claimed metal oxide particles recited in claim 12.
Regarding claim 13, as set forth above in the rejection of claim 1, the solvent may be (but is not limited to) methanol, ethanol, or isopropanol (read(s) on alcohol). 
Regarding claim 16, the rejection of claim 1 above, and more specifically, the inherency rationale set forth therein, reads on the limitations of claim 16. 
Regarding claim 17, it is first noted that claim 17 is a product-by-process claim (see MPEP 2113(I) and (II)). 
As set forth above in the rejection of claim 1, and more specifically, the inherency rationale set forth therein, there is a reasonable expectation that the coating composition of Albert, as modified, would have intrinsically exhibited a viscosity within the claimed range of about 3.0 to about 7.0 cStks at 25°C, and/or the claimed range would have been but an obvious variant of coating compositions encompassed by Albert (as modified), i.e., the viscosities thereof would have rendered prima facie obvious the claimed viscosity range (see MPEP 2112(V); 2112.01(I), (II); 2113(I), (II); 2145). For further clarification, Applicant’s specification does not indicate nor demonstrate that the claimed viscosity range cannot be achieved in the absence of the chilling step; as well as explicitly states that the viscosity range can be achieved by raising the temperature of the coating composition to from about 25 to about 100°C (Albert discloses 30-100°C to complete the hydrolysis) when controlling the pH to within the range of about 2 to about 7 (Albert discloses 1.0 to 5.4). 
Therefore, in the absence of factually-supported objective evidence to the contrary, there would have been no obvious difference between the coating composition of Albert, as modified, and that which is limited by the process steps recited in claim 17; and/or the aforesaid coating compositions would have been materially indistinguishable (see MPEP 2113(I), (II)). 
Regarding claim 18, the rejection of claims 1 and 17 above read on the limitations of claim 18. 
Regarding claim 19, it is noted that similar to claim 17 above, claim 19 constitutes a product-by-process claim (see MPEP 2113(I) and (II)).
As set forth above in the rejection of claim 1, and more specifically, the inherency rationale set forth therein, there is a reasonable expectation that the coating composition of Albert, as modified, would have intrinsically exhibited a viscosity within the claimed range of about 3.0 to about 7.0 cStks at 25°C, and/or the claimed range would have been but an obvious variant of coating compositions encompassed by Albert (as modified), i.e., the viscosities thereof would have rendered prima facie obvious the claimed viscosity range (see MPEP 2112(V); 2112.01(I), (II); 2113(I), (II); 2145). For further clarification, Applicant’s specification does not indicate nor demonstrate that the claimed viscosity range cannot be achieved in the absence of the chilling step; as well as explicitly states that the viscosity range can be achieved by raising the temperature of the coating composition to from about 25 to about 100°C (Albert discloses 30-100°C to complete the hydrolysis). 
Therefore, in the absence of factually-supported objective evidence to the contrary, there would have been no obvious difference between the coating composition of Albert, as modified, and that which is limited by the process steps recited in claim 19; and/or the aforesaid coating compositions would have been materially indistinguishable (see MPEP 2113(I), (II)).
Regarding claim 20, in view of the rejection of claim 19 above, and as set forth in the rejection of claim 1 above (as well as in view of the explanation provided in the rejection of claim 12), Levasil® 100S/45 reads on the claimed metal oxide being silica modified with alumina. 
Regarding claim 21, the rejections of claims 1 and 17 above read on the limitations of claim 21. 
Regarding claim 22, the rejections of claims 1 and 17 above read on the limitations of claim 22. 
Regarding claim 24, the rejections of claims 1 and 17 above read on the limitations of claim 24. 
Regarding claims 27-29, the rejections of claims 1 and 17 above read on the limitations of claims 27-29. It is also noted that in regard to claim 28, Albert explicitly teaches that further acid (hydrolysis catalyst) may be added to the mixture after initiation of hydrolysis of the silanes in the presence of the acid; and also noted in regarding to claim 29 the overlap of the temperature range during aging (between that disclosed in Albert and that which is claimed), which the specification attributes to attaining the claimed viscosity. 
Regarding claims 30-34, as set forth above in the rejection of claim 1, and also in view of the rejection of claim 17 dependent thereupon (set forth above), Albert explicitly discloses that the coating composition is suitable for application to metal substrates [Abstract; 0001, 0021, 0024], said metal substrates including stainless steel; steel; aluminum and alloys thereof; titanium; silver; copper; and pretreated or untreated surfaces of galvanized metals including chromatized, chromitized, and phosphate surfaces [0178]. The aforesaid application of the coating composition of Albert, as modified, to the aforesaid metal surfaces, would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention, thereby reading on the claimed processes respectively recited in claims 30-33. The coated metal surface reads on the limitation of claim 34. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Albert in view of Schmidt as applied to claim 1 above, further in view of Baney (US 4,450,255; “Baney”).
Regarding claim 11, Albert, as modified by the teachings of Schmidt, discloses the coating composition set forth above in the rejection of claim 1 under 35 U.S.C. 103. 
Further, Albert discloses that in addition to silica sols, other fillers/flow modifiers may be added to the coating composition [0066, 0067], including Al2O3 [0085], i.e., alumina – with [0085] naming additionally titanium dioxide and aerosol dispersions (i.e., 5 total species). Thus, Albert reasonably teaches [0085], through the use of “and/or” language, that both SiO2 (silica) and Al2O3 (alumina) may be utilized as additive components in the coating composition, including alumina alongside the Levasil® 100S/45. 
Under the rationale set forth above in the rejection of claim 10 (inclusive of the cited MPEP sections therein), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized alumina, in addition to silica, as component (ii).
Albert, as modified above, is silent regarding the weight ratio of the alumina to silica being from 1:99 to 99:1.
Baney discloses an aqueous coating composition including the partial condensation product of trialkoxysilanes; colloidal silica; and colloidal aluminum oxide (“alumina”), wherein the combination of colloidal silica and alumina results in both corrosion resistance and abrasion resistance (relative to the prior art coatings described therein lacking said abrasion resistance) upon cure of the coating. The colloidal silica and colloidal alumina are added to the trialkoxysilanes under acidic conditions; the pH is maintained in the range less than 7, preferably less than 5 with the use of formic or acetic acid; and quaternary ammonium carboxylates may be utilized as condensation catalysts [Abstract; col. 1, ln. 5-22; col. 2, ln. 20-66; col. 3, ln. 1-21, 45-67; col. 4, ln. 14-21, 44-53, 65-68]. The coating composition forms a transparent, abrasion resistant coating, and is suitable for application to metal substrates [col. 4, ln. 44-68; col. 5, ln. 1-29]. 
Baney teaches that based on 100 wt.% solids, the amount of silica ranges from 5-28 wt.% and the amount of alumina ranges from 2-25 wt.% [col. 4, ln. 44-59]. Through simple calculation based on 100 mass parts total solids, followed by subsequent normalization, Baney teaches an implicit ratio of alumina to silica of from 5:1 to 1:14 (i.e., 5 times the amount of alumina relative to silica, ranging to 14 times the amount of silica relative to the amount of alumina; i.e., within the claimed ratio range of 99:1 to 1:99). 
Albert and Baney are both directed to aqueous acidic silane-based coating compositions which form protective coatings upon cure (condensation of the silanes) on metal substrates, wherein said coating compositions (can) include a combination of colloidal metal oxides, specifically silica and alumina. 
Given that Albert, as modified, comprises the use of both alumina and silica as component (ii) (see rejection rationale for claim 10 set forth above); and in view of the analogous nature of the coating compositions and intended applications, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized an alumina to silica ratio in the coating composition of 5:1 to 1:14, as taught by Baney, in order for the film formed therefrom (e.g., disposed on metal substrates for the protection thereof) to exhibit both of corrosion resistance and abrasion resistance. 
Per the aforesaid modification, the coating composition of Albert would have included all which is set forth above in the rejection of claim 1 (see also rationale for rejection of claim 10), where component (ii) would have comprised a combination of alumina and silica, in a total amount of from 0 to 50 wt.% of the coating composition (as set forth in the rejection of claim 1), in a weight ratio relative to one another (i.e., alumina to silica) of 5:1 to 1:14, of which is within the claimed range of from 1:99 to 99:1. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Albert in view of Schmidt as applied to claim 1 above, further in view of Higuchi et al. (US 2005/0244659; “Higuchi”).
Claims 25 and 26, respectively, are rejected under 35 U.S.C. 103 as being unpatentable over Albert in view of Schmidt as applied to claim 1 and, respectively, claims 17 and 19 above, further in view of Higuchi.
The Dorf Ketal Tyzor™ NPZ Product Brochure (Dorf Ketal Specialty Catalysts, LLC., https://www.dorfketal.com/including/PDF%20Files/d_sheets/DKLSC004_SC0019_Tyzor%20NPZ.pdf, 2011; copy provided herewith) is relied upon as an evidentiary reference for the basis of the rejections of claims 14, 15, 25, and 26. 
Regarding claims 14 and 15, Albert, as modified by the teachings of Schmidt, discloses the coating composition set forth above in the rejection of claim 1 under 35 U.S.C. 103. 
The acid hydrolysis component (iv), though not limited in species, may be acetic acid (reads on claimed species).
Albert does not disclose a specific condensation catalyst (vi) suitable for use in the coating composition [0067, 0082, 0084, 0179], but rather, broadly states that catalysts for modifying the curing rate can also be added, such as zirconium n-propylate, specifically naming Tyzor® NPZ [0082, 0179, 0198, 0281] – a metal chelate compound, specifically tetra-n-propyl zirconate (an alkoxy zirconate) as evidenced by Dorf Ketal [pp. 1]. It is noted that Schmidt teaches that the condensation (and hydrolysis) can be carried out in the presence of complexing agents including carboxylates [col. 3, ln. 14-19].
Higuchi discloses a coating composition including (a) the hydrolysis and condensation product (or partial condensation product) of alkoxysilane(s); (b) an aromatic-free compound for curing (a); and (c) solvent [Abstract; 0007-0016, 0020, 0022, 0023]. The pH is preferably from 1 to 7 (overlaps/substantially similar to that of Albert) [0027]; silica sols and/or catalytic acids such as acetic acid may be utilized to controlled the pH [0027, 0031]; water is utilized during hydrolysis [0028]; solvents including isopropanol may be utilized to control dissolution of the siloxanes as their molecular weight increases during condensation [0031, 0032]; and metal chelate compounds may be added to promote condensation [0031] (i.e., condensation catalysts). 
Higuchi teaches (1) that component (b), preferably, inter alia, tetrabutylammonim acetate, functions to cure the alkoxysilane(s) and contributes to cracking resistance, high hardness, water resistance, and improved adhesion of the coating (relative to curing catalysts of the prior art) when included in amounts of 0.0001 to 30 wt.% [0006, 0008, 0052, 0053, 0061, 0062]; and teaches (2) that component (b) can be compounded with other well-known curing catalysts including metal chelate (specifically metal alkoxides) compounds (e.g., titanium tetrabutoxide) [0063]. 
In view of the foregoing, Higuchi also reasonably teaches that tetrabutylammonium acetate would have been recognized by one of ordinary skill in the art prior to the effective filing date of the invention as a suitable curing (condensation) catalyst for acidic coating compositions based on alkoxysilanes, which may also include metal chelate compounds and silica sols (see MPEP 2144.07); and/or reasonably teaches that tetrabutylammonium acetate would have been recognized as a functionally equivalent condensation catalyst to metal chelate compounds (specifically metal tetra-alkoxides) for inclusion in alkoxysilane-based coating compositions (see MPEP 2144.06(II)). 
Albert and Higuchi are directed to acidic silane coating compositions which form protective films on substrates and which may include chelate compounds as condensation catalysts.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included 0.0001 to 30 wt.% of tetrabutylammonium acetate, as taught by Higuchi, in the coating composition of Albert (as modified above in the rejection of claim 1), in order to (in relation to the film formed from said composition) exhibit/benefit from increased crack resistance, increased water resistance, and improved adhesion (i.e., to the substrate).
Additionally or alternatively, it would have been obvious to have done so as tetrabutylammonium acetate would have been recognized by one of ordinary skill in the art as a suitable catalyst for condensation of alkoxysilanes in aqueous acidic conditions (see MPEP 2144.07), wherein the selection of a known material based on suitability for its intended use has been held prima facie obvious; or as a functionally equivalent condensation catalyst to metal tetra-alkoxides for the aforesaid alkoxysilane coating compositions (see MPEP 2144.06(I) and (II)), wherein it has been held prima facie obvious to (I) combine two compositions individually taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, as well as (II) substitute one equivalent component for another absent an express suggestion (in the prior art) to do so.
Per the aforesaid modification, the coating composition of Albert would have included tetrabutylammonium acetate as optional condensation catalyst component (vi), in an amount of 0.0001 to 30 wt.% (i.e., either alone, or in combination with another metal chelate compound such as tetra-n-propyl zirconate disclosed by Albert). Therefore, as stated above, acetic acid reads on the claimed acid hydrolysis catalyst recited in claim 14, and tetrabutylammonium acetate reads on the claimed tetrabutylammonium carboxylate(s) of the formula recited in claim 14 and the species recited in claim 15.
Regarding claim 25, the totality of (1) the rejections of claims 1 and 17 above (rationale for product-by-process claim 17 not repeated herein), and (2) the rationale set forth above under the rejection of claims 14 and 15 (and thus not repeated herein for the sake of length of the Office Action), reads on the limitations of claim 25. Component (ii) being silica sol reads on the claimed metal oxide; solvent (iii) reads on the claimed alcohol solvent; acetic acid (iv) reads on the claimed acid hydrolysis catalyst; and tetrabutylammonium acetate (vi) reads on the claimed condensation catalyst. 
Regarding claim 26, the totality of (1) the rejections of claims 1 and 19 above (rationale for product-by-process claim 19 not repeated herein), and (2) the rationale set forth above under the rejection of claims 14 and 15 (not repeated herein), reads on the limitations of claim 26. Component (ii) being Levasil® 100S/45 reads on the claimed metal oxide being silica modified with alumina (see rationale set forth above in the rejection of claim 12); solvent (iii) reads on the claimed alcohol solvent; acetic acid (iv) reads on the claimed acid hydrolysis catalyst; and tetrabutylammonium acetate (vi) reads on the claimed condensation catalyst. 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution of the instant application.
US 2011/0293951 to Tsuchida – [Abstract; 0021, 0025, 0029, 0030, 0034, 0039-0041] discloses an aqueous silane-based coating composition which, when cured, exhibits resistance to water and (thus) corrosion control; silane components includes (i) an epoxy-containing silane coupling agent such as glycidoxypropyltri(m)ethoxysilane and (ii) an organosilicon compound that is, inter alia, bis(tri(m)ethoxysilylpropyl)amine. The composition also includes aqueous silica sol, of which may also be (and preferably is) dispersed in acid. Tsuchida teaches that in addition to the silica sol, aluminum oxide(s) are present, in an amount of up to 50 mol% relative to the SiO bond content. 
US 2006/0099429 to Domes et al. – [Abstract; 0012, 0014, 0028, 0030, 0031, 0035, 0037, 0038, 0046, 0047, 0072, 0073, 0091, 0093, 0099, 0117]
US 2012/0204762 to Albert et al. – [0001-0004, 0028, 0031-0037, 0042-0050, 0052-0054]
US 2001/0032568 to Schutt – [Abstract; 0039-0041, 0048, 0058, 0067, 0071-0074, 0077-0079, 0082, 0083, 0085, 0089, 0091, 0094, 0099]
WO 00/39177 to Van Ooij et al. (copy provided herewith) – [Abstract; pp. 3-8, 10-12, 14-16]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782